Citation Nr: 0740994	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  He died in April 2004.  The appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, denied 
service connection for the cause of the veteran's death.  

In September 2007 the appellant testified before the 
undersigned Veterans Law Judge sitting at the RO (Travel 
Board hearing).  A transcript of that hearing is of record. 

On the date of the September 2007 hearing, the appellant 
submitted evidence pertinent to the claim on appeal.  This 
evidence was accompanied by a waiver of RO consideration.  
Therefore, the Board will consider this evidence in the first 
instance.  See 38 C.F.R. § 20.1304 (2007).  

During the September 2007 hearing, the appellant reported 
that the veteran was prescribed eleven different medications 
when he left the VA hospital, but that, after discharge, 
there was a problem and VA would not give him his 
medications.  She argued that the lack of proper medication 
was another reason for the veteran's death.  Her claim for 
dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) is referred 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

The certificate of death shows that the veteran died on April 
[redacted], 2004, at St. Thomas Hospital.  While the veteran's 
terminal treatment records from St. Thomas Hospital have been 
associated with the claims file, these records indicate that 
the veteran was transferred to St. Thomas Hospital from the 
Jennie Stuart Medical Center Emergency Room.  However, 
records of this emergency room treatment have not been 
associated with the claims file.  These records are pertinent 
to the claim of entitlement to service connection for the 
cause of the veteran's death, and therefore, VA has a duty to 
obtain them. 38 U.S.C.A. § 5103A(b).

VA is obliged to obtain an opinion when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The Court has held that the threshold for getting an 
exam is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The veteran's death certificate lists the immediate cause of 
death as renal failure, with hepato-renal syndrome as a 
condition leading to the immediate cause, and cirrhosis as 
the underlying cause.  

At the time of his death, the veteran had pending claims for 
service connection for several conditions.  The March 2005 
rating decision granted service connection for type II 
diabetes mellitus, evaluated as 10 percent disabling, and 
prostate cancer, status post brachytherapy, evaluated as 
noncompensable, for accrued benefits purposes.  

In an August 2007 letter, Dr. James Snyder, the certifying 
physician identified on the veteran's death certificate, 
stated that the veteran's history of diabetes had caused some 
sub clinical problems with his kidney function prior to his 
final illness.  Dr. Snyder added that the veteran's primary 
cause of death was renal failure and that the veteran's 
diabetes (diabetic nephropathy) could have contributed to his 
death.  

While this opinion suggests a relationship between service 
connected diabetes and the veteran's death, there is no 
indication that Dr. Snyder reviewed the claims file prior to 
rendering his opinion, and the opinion does not clearly 
relate service connected diabetes mellitus to the fatal renal 
failure.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a medical 
nexus).  

An opinion that is the product of review of the record is 
necessary to determine whether the cause of the veteran's 
death was related to his service connected disabilities.  
38 U.S.C.A. § 5103A(d).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Here, the appellant was furnished a VCAA letter in August 
2004, which explained the requirements for DIC benefits.  
However, as the claim is being remanded for further 
development, and, in light of the subsequent grant of service 
connection for diabetes mellitus and prostate cancer, for 
accrued benefits purposes, the Board finds that the appellant 
should be provided with further VCAA notice to ensure 
compliance with the Hupp decision.  

Accordingly, the case is REMANDED for the following action:

1.  Prior to any further adjudication 
of the claim for service connection for 
the cause of the veteran's death, send 
the appellant another VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This additional letter 
should set forth a discussion of the 
criteria for demonstrating entitlement 
to DIC benefits, consistent with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).

2.  Take all necessary steps to obtain 
all treatment records from April 2004 
from the Jennie Stuart Medical Center 
Emergency Room.  

3.  After the above development is 
completed, refer the veteran's claims 
file to a qualified VA physician with 
appropriate expertise for an opinion.  
The physician should review the claims 
file and note such review in the 
examination report or an addendum.  The 
physician should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's service connected disabilities 
caused or contributed to the cause of the 
veteran's death.  

4.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

